Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Claims 1-7, 9, 10 and 12-22 are pending Claims.
The Claims 8 and 11 are Canceled claims.
The claim 22 is New Claim.
The Claims 17 and 19 are objected Claims.
The claims 1-7, 9, 10 and 12-17 rejection under 101 Rejection are withdrawn.


Remarks
Applicant’s arguments, filed (04/15/2022), with respect to pending claims 1-7 and 9-22 have been persuasive regarding 35 USC § 101 rejection, but they are not persuasive with respect 35 USC § 102/103 rejections.
See below Arguments for full detail.

Arguments

The Applicant argues on the page 10:
“… the total amount of the interactive component in claim 1 relates to a total amount of a compound comprising both a free-form percentage of the interactive component detectable by one or more optical computing devices (sensor) downhole and a bound percentage of the interactive component which forms a chemical entity with drilling fluid filtrate and may prove difficult to detect using the optical computing device.” Jones differs from claim 1 (as amended) because Jones does not account for the bound form of the interactive component.”

This is unrejected alternative limitations of “the total amount of the interactive components comprises in a bound form.” from above in claim 1 and therefor is not rejected. Therefore, the Arguments is not persuasive.
Also, the Applicant does not distinguished the bound form to un-bound form, and not explain how to identify and describes the bound form. The reader just identify the bound form can’t detect by optical sensor.

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis even the claim 1 interpreted to have an abstract idea the claim 1 directed to the practical application under prong 2 analysis.  Thus claim 1 is deemed patent eligible under 35 USC 101.  Claims 2-17 are dependent claims of claim 1 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   
 The claims 18-21 are previously indicated as patent eligible under 35 USC 101.
 The new claim 22 is depend claim of claim 21 and are directed to the practical application of the  parent claim and is also patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In Clams 1, 18 and 21,  the phrase of ”interactive component in a bound form”, fails to identify and describe all bound form as been measured and how been measured.
 In specification para [0051], where said the refer to compound that does not respond to an optical signal, and does not describes how to bound form been measured or detected.
 For propose examination the interactive component in bound form fails to identify all bound form therefor the Examiner assumes that from unbound and bound form as not distinct forms. 
In Clams 1, 18 and 21,  the phrase of  ”the total amount interactive components comprises…in bound form”, is indefinite, because it’s not clear how to calculate or determine the total amount interactive components, without determining a total amount interactive components based on the measurements by the sensor. 
Claims 1, 18, and 21 recite the following limitation in the alternative: “determining…a total amount of the interactive component in the fluid or a contamination level of the formation fluid”. It is unclear how the last limitation of “determining whether to perform a fluid sampling operation based, at least in part, on the total amount of the interactive component in the fluid” can be executed when the alternative of determining a contamination level of the formation fluid (as is used in the rejection below) is used and the total amount of the interactive component in the fluid is not determined. Therefore the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-10, 12-16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub.2012/0211650). 

Regarding Claim 1, Jones disclose a method comprising:
deploying at least one tool into a borehole of a formation, wherein the at least one tool comprises a sensor (para [0020], where some wells can employ acoustic telemetry for LWD. Downhole sensors (including downhole optical radiometry tool 126) are coupled to a telemetry module 128 including an acoustic telemetry transmitter that transmits telemetry signals in the form of acoustic vibrations in the tubing wall of drill string 108);
obtaining, by the sensor, real time property measurements (para [0022], where at various times during the drilling process) of a fluid comprising a formation fluid downhole (Fig. 3, para [0022], where Fig. 3 shows an illustrative wireline tool 302 for formation fluid sampling and analysis using a downhole optical radiometry tool),
obtaining, by the sensor, real time measurements of an amount of an interactive component of the fluid downhole (para [0040], where multiple MOEs (multivariate optical elements) are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., concentrations of water, H2S, CO2, e.g., obtaining measurements of a concentration of CO2 of the fluid downhole),
obtaining, by the sensor, real time measurements of an amount of a non-interactive component of the fluid downhole (para [0040], where Multiple MOEs are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), i.e, methane, ethane… is non- interactive component), and

determining, based at least in part on measurements obtained by the sensor, a total amount of the interactive component in the fluid or a contamination level of the formation fluid at a time of interest based on the real time property measurements of the fluid downhole and the real time measurements of the amounts of the interactive component and non-interactive component downhole (para [0040], where Multiple MOEs are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., concentrations of water (non-interactive), H2S, CO2 (interactive), light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), …collective measurements of gases and oils can also be obtained by MOEs and processed by the processor to measure... contamination, and other fluid properties; i.e., the CO2 is interactive component and water is non-interactive component). 

Jones does not explicitly discloses wherein the real time measurements of the amount of the interactive component downhole are real time measurements of the amount of the interactive component in its free form downhole, 
 
wherein the property is scaled for the contamination level, but Johnson considering that: multivariate optical elements are included in downhole optical radiometry tools to provide the concentration of the CO2; and collective measurements are processed by a processor to measure a gas-oil ratio or other properties including the contamination (see paragraph [0040)).
 Thus it is obvious to one of ordinary skill in the art at the time the applicants’ invention was made to scale with the contamination level in the art of Jones to better control the filtration process of the specific contamination of the fluid concentration. 
 This is unrejected alternative limitations from above and therefor is not rejected: 

     wherein the total amount of the interactive component comprises the interactive component in the free form and the interactive component in a bound form;
     determining whether to perform a fluid sampling operation based, at least in part, the total amount of the interactive component in the fluid .

Regarding Claim 2, Jones disclose the method of claim 1, wherein the sensor used to obtain at least one of the real time property measurements and real time measurements of the amounts of the interactive component and non-interactive component is an optical computing device (para [0040], where MOEs are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., concentrations of water, H.sub.2S, CO.sub.2, light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), diesel, saturated hydrocarbons, aromatic hydrocarbons, resins, asphaltenes, olefins, and/or esters. Collective measurements of gases and oils can also be obtained by MOEs).

 Regarding Claim 3, Jones disclose the method of claim 1, further comprising
disposing a downhole tool or wireline tool into a borehole to obtain the real time property measurements, real time measurements of the amount of the interactive component, and/or the real time measurements of the amount of the non-interactive component (para [0017] and [0040], where MOEs are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., concentrations of water, H.sub.2S, CO.sub.2, light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), diesel, saturated hydrocarbons, aromatic hydrocarbons, resins, asphaltenes, olefins, and/or esters. Collective measurements of gases and oils can also be obtained by MOEs).

 Regarding Claim 8, Jones disclose the method of claim 1, wherein a sampling decision is made based on the amount of the interactive component.

 Regarding Claim 9, Jones disclose the method of any one of claim 1, wherein determining the contamination level of the formation fluid comprises determining a slope of a line of the real time amount of the interactive component versus the corresponding real time amount of the non-interactive component.
	
 Regarding Claim 10, Jones disclose the method of claim 1, wherein determining the contamination level of the formation fluid comprises determining the actual amounts of the interactive and non- interactive components (para [0040], where MOEs are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., concentrations of water, H.sub.2S, CO.sub.2, light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), diesel, saturated hydrocarbons, aromatic hydrocarbons, resins, asphaltenes, olefins, and/or esters. Collective measurements of gases and oils can also be obtained by MOEs), and Jones does not explicitly disclose wherein the actual amounts of the interactive and non-interactive components in the formation fluid are obtained through an asymptotic approach, but Jones considering that the multivariate optical elements are included in the downhole optical radiometry tools to provide the measurements including the concentration of the CO2 and methane (see paragraph [0040)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising actual amounts of the interactive and non- interactive components in the formation fluid are obtained through an asymptotic approach, in order to more accurately analyzing the floating process of the fluid. 

 Regarding Claim 12, Jones disclose the method of claim 1, but does not explicitly disclose determining the contamination level of the formation fluid comprises determining the contamination level of the formation fluid when the release of the interactive component in its free form begins to occur.
Jones considering that: the multivariate optical elements are included in the downhole optical radiometry tools to provide the measurements including the concentration of the CO2 and methane; and the collective measurements are processed by the processor to measure the contamination (see paragraph [0040)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising contamination level of the formation fluid when release of the interactive component as taught by Jones in its free form, in order to more easily analyzing the floating process of the specific fluid contamination concentration through a formation property.

Regarding Claim 13, Jones disclose the method of claim 1, but does not explicitly disclose the time of interest is after the time when the release of the interactive component in its free form begins to occur.

Jones considering that: the multivariate optical elements are included in the
downhole optical radiometry tools to provide the measurements including the concentration of the CO2 and methane; and the collective measurements are processed by the processor to measure the contamination (see paragraph [0040)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising a time of interest is after the time when the release of the interactive component, in order to more accurately detect the change flowing contaminated fluid components during filtration process.

Regarding Claim 14, Jones disclose the method of claim 1, but does not explicitly disclose the real time measurements of the amount of the interactive component comprise three phases, which include an initial low steady concentration followed by a phase showing a sharp increase in the concentration of free interactive component followed by a plateau concentration phase.

Jones considering that the multivariate optical elements are included in the downhole optical radiometry tools to provide the concentration of the CO2 (see paragraph [0040)).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising amount of the interactive component comprise three phases in order to more accurately analyzing the fluid contamination.

 Regarding Claim 15, Jones disclose the method of any one of claim 1, wherein the interactive component is CO2 or H2S and wherein the non-interactive component is methane, ethane, propane, butane, or pentane (para [0040], where MOEs are included in some downhole optical radiometry tools to provide a range of measurements such as, e.g., concentrations of water, H.sub.2S, CO.sub.2, light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), diesel, saturated hydrocarbons, aromatic hydrocarbons, resins, asphaltenes, olefins, and/or esters. Collective measurements of gases and oils can also be obtained by MOEs).

Regarding Claim 16, Jones disclose the method of any one of claim 1, wherein the interactive component is CO and the non-interactive component is methane (para [0040], where MOEs are included in some downhole optical radiometry tools to provide
a range of measurements such as, e.g., concentrations of water, H.sub.2S, CO.sub.2, light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes, Hexanes and Heptanes), diesel, saturated hydrocarbons, aromatic hydrocarbons, resins, asphaltenes, olefins, and/or esters. Collective measurements of gases and oils can also be obtained by MOEs). 

Regarding Claim 18, Jones disclose a system comprising:
one or more tools which comprise one or more optical computing devices wherein the one or more tools are configured to obtain real time property measurements of a fluid comprising a formation fluid downhole, real time measurements of an amount of an interactive component of the fluid downhole, and real time measurements of an amount of a non-interactive component of the fluid downhole (a system comprising: downhole optical radiometry tools which comprise multivariate optical elements, wherein the downhole optical radiometry tools are configured to obtain property measurements of a fluid comprising a formation fluid downhole, measurements of a concentration of CO2 of the fluid downhole, and measurements of a concentration of methane of the fluid downhole; a memory storing instructions; and a processor that executes the instructions to determine a contamination of the formation fluid at a time of interest based on the property measurements of the fluid downhole and the measurements of the concentrations of the CO2 and methane downhole, i.e., the CO2 is interactive component and methane is non-interactive components (see paragraph [0040]; and claims 4, 12, 16);
memory storing instructions (para [0051], where processor can record the measurements in internal memory and/or transmit the data to the surface via wireline or LWD telemetry); and

at least one processor that executes the instructions to:
determine the total amount of the interactive component or a contamination level of the formation fluid at a time of interest based on the real time property measurements of the fluid downhole and the real time measurements of the amounts of the interactive component and non-interactive component downhole (see paragraph [0040]; and claims 4, 12, 16),
wherein the real time measurements of the amount of the interactive component downhole are real time measurements of the amount of the interactive component in its free form downhole, and wherein the property is scaled for the contamination level (considering that: the multivariate optical elements are included in the downhole optical radiometry tools to provide the concentration of the CO2; and collective measurements are processed by the processor to measure a gas-oil ratio or other properties including the contamination (see paragraph [0040)).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising determine the total amount of the interactive component or a contamination level of the formation fluid, in order to more accurately analyzing the contamination fluid.

This is unrejected alternative limitations from above and therefor is not rejected: 
wherein the total amount of the interactive component comprises the interactive component in the free form and the interactive component in a bound form.


 Regarding Claim 20, Jones disclose the system of claim 18, wherein the one or more tools is either a wireline tool or a downhole tool included in a BHA (that the multivariate optical elements are included in the downhole optical radiometry tools which are a wireline tool to provide the measurements including the concentration of the CO2 and methane (see paragraphs [0017], [0040])).

Regarding Claim 22, Jones disclose the system of claim 21, wherein the integrated computational element, the detector, and the signal processor are components of one or more optical computing devices (Abstract, where multivariate optical element (MOE) ).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPub.20120211650) in view of Hsu (US Pub.20140180591).

Regarding Claim 4, Jones disclose the method of claim 1, but does not disclose wherein the property is the density of the fluid.

Hsu disclose the property is the density of the fluid (Fig. 4, # 440, densimeter, para [0029], where densimeter 440 may comprise any sensing apparatus configured to assess density of the fluid lowing within the flowline 405).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide density of the fluid as taught by Hsu in the Jones in order to more accurately analyzed the flow process of the specific fluid contamination concentration.

Regarding Claim 5, Jones disclose the method of claim 4, but does not disclose determining the contamination level of the formation fluid comprises determining the density of a drilling fluid filtrate by extrapolating the real time density measurements of the fluid to the origin.

Hsu disclose determining the contamination level of the formation fluid comprises determining the density of a drilling fluid filtrate by extrapolating the real time density measurements of the fluid to the origin (Claims 1 and 8-9, where determine filtrate density; determining a filtrate density; and estimating initial contamination based on the
obtained real-time density measurements, the determined uncontaminated formation oil density, and the determined filtrate density; wherein estimating the actual contamination of the formation fluid is further based on the estimated initial contamination, e.g., considering that estimating an actual contamination of a formation fluid is based on an estimated initial contamination based on a determined filtrate density based on at least one downhole measurement of the formation fluid).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide density of a drilling fluid filtrate as taught by Hsu into Jones in order to more accurately analyzing the floating process of the specific concentration of the fluid through a formation property.

Regarding Claim 6, Jones disclose the method of claim 4, but does not disclose determining the contamination level of the formation fluid comprises linear-fitting the density of the fluid at the time of interest on a line reflecting the linear relationship between the density of the fluid and the corresponding contamination level.

Hsu disclose determining the contamination level of the formation fluid comprises linear-fitting the density of the fluid at the time of interest on a line reflecting the linear relationship between the density of the fluid and the corresponding contamination level (Para [0030], where establishes a linear relationship between the optical absorbance (i.e., optical density, OD) and the concentrations of species under investigation. For a binary mixture of formation oil and mud filtrate, the measured OD. at the wavelength . is linearly related to the contamination level by the linear mixing law set forth below in Equation (1).

    PNG
    media_image1.png
    24
    195
    media_image1.png
    Greyscale
 (1) 
where OD,oil is the optical density of mud filtrate at the wave length .lamda., OD,oil is the optical density of formation oil at the wavelength .lamda., and v is the contamination level in volume fraction. Assuming that v changes with respect to the pumping time, the values of OD would reflect the changes in contamination level in the sampled fluid). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising linear-fitting the density as taught by Hsu into Jones in order to more accurately analyzing the floating process of the fluid through a specific formation property. 

Regarding Claim 7, Jones disclose the method of claim 6, but does not disclose the line reflecting the linear relationship between the density of the fluid and the corresponding contamination level is established via the density of the drilling fluid filtrate, which corresponds to 100% contamination, and the density of the fluid, which corresponds to the contamination level when the release of the interactive component in its free form begins to occur.

 Hsu disclose the line reflecting the linear relationship between the density of the fluid and the corresponding contamination level is established via the density of the drilling fluid filtrate, which corresponds to 100% contamination, and the density of the fluid, which corresponds to the contamination level when the release of the interactive component in its free form begins to occur (para [0030], where stablishes a linear relationship between the optical absorbance (i.e., optical density, OD) and the
concentrations of species under investigation. For a binary mixture of formation oil and mud filtrate, the measured ODA at the wavelength A is linearly related to the contamination level by the linear mixing law set forth below in Equation (1).


    PNG
    media_image1.png
    24
    195
    media_image1.png
    Greyscale
 (1) 
where OD,fit is the optical density of mud filtrate at the wavelength , OD  is the optical density of formation oil at the wavelength , and hv is the contamination level in volume fraction. Assuming that hv changes with respect to the pumping time, the values of OD would reflect the changes in contamination level in the sampled fluid, e.g., considering that the contamination monitoring that utilizes the optical measurements may be based on the relationship between the optical density and the contamination level). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising linear relationship between the density of the fluid and the corresponding contamination level is established via the density, as taught by Hsu in the Jones in order to more accurately analyzing the floating process of the specific concentration of the fluid through a formation property. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub.2012021 1650) in view of Price (US Pub.20160130696).

 Regarding Claim 21, Jones disclose a system, comprising:
a detector configured to measure an intensity of a sample light interacted with the integrated computational element and to generate a detector signal based on the intensity of the sample light interacted with the integrated computational element; and
a signal processor configured to obtain the characteristic of the sample from the detector signal, and to determine a total amount of an interactive component in the sample or a contamination level of the sample at a time of interest based on real time property measurements of the sample and real time measurements of the amounts of the interactive component and non-interactive component of the sample (where discloses a system comprising: multivariate optical elements; a light detector configured to measure an intensity of a light beam interacted with the multivariate optical elements and to generate an electric signal based on the intensity of the light beam interacted with the multivariate optical elements; and a processor configured to obtain a characteristic of a fluid from the electric signal, and to determine a contamination of the fluid at a time of interest based on property measurements of the fluid and measurements of concentrations of CO2 and methane of the fluid (see paragraph [0040]; and claims 1, 4, 12, 16).

 Jones does not discloses an integrated computational element, comprising alternating layers of a first and a second dielectric material, each of the alternating layers of the first and the second dielectric materials having a thickness and a refractive index selected according to a regression vector associated with a characteristic of a sample, the sample located downhole in a borehole.

Price disclose an integrated computational element, comprising alternating layers of a first and a second dielectric material, each of the alternating layers of the first and the second dielectric materials having a thickness and a refractive index selected according to a regression vector associated with a characteristic of a sample, the sample located downhole in a borehole (an integrated computational element (ICE) (100) may include a plurality of alternating layers (102,104) having a dielectric layer, wherein the alternating layers (102, 104) has a thickness and a refractive index selected according to a regression vector associated with a chemical property of a substance located downhole in a borehole (see paragraphs [0014], [0017], [0020], [0041]; and figure 1).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising the alternating layers of the first and the second dielectric materials having a thickness and a refractive index, as taught by Price in the Jones in order to more accurately analyzing the contamination fluid.

This is unrejected alternative limitations from above and therefor is not rejected: 

wherein the total amount of the interactive component comprises the interactive component in the free form and the interactive component in a bound form.

Allowable Subject Matter

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art applied above does not fully disclose all the teachings of the claim 17. “The method of any one of claim 1, wherein determining the contamination level of the formation fluid comprises: receiving real time amount measurements of the non-
interactive component and the interactive component at time] and obtain & as [the interactive component]/[the non- interactive component]; determining B which is equal to k*100/m, wherein m is equal to the ratio of the
difference of real time measurements of [the interactive component] at two time points over the difference of real time measurements of [the non-interactive component] at the corresponding two time points;
determining the contamination at time 1 (Ctime1) by linear fitting on a line determined by time zero wherein contamination is 100% and the property is the extrapolated value of the real time property chart and by the time when the release of the free interactive component begins to occur wherein contamination is B and density is found on the real time property chart;
determining [the interactive component]r and [the non-interactive component] according to [the interactive component]= [the interactive component] * (1-Ctime1/B) and [the non-interactive component]=[the non-interactive component]r * (1-Ctime1/100), respectively; and
determining whether [the interactive component]r and [the non-interactive component]r are equal to or greater than a 95% confidence level, comparing to [the interactive component] and [the interactive component], respectively”. The closest prior art applied above does not fully disclose all the teachings of the claim 19. “19. The system of claim 18 wherein the memory and at least one processor executes instructions to:
obtain real time amount measurements of the non-interactive component and the interactive component at time 1 and obtain k as [the interactive component]/[the non- interactive component];
determine B which is equal to k *100/m, wherein m is equal to the ratio of the difference of real time measurements of [the interactive component] at two time points over the difference of real time measurements of [the non-interactive component] at the corresponding two time points; determine the contamination at time (Ctime 1) by linear fitting on a line determined by time zero wherein contamination is 100% and the property is the extrapolated value of the real time property chart and by the time when the release of the free interactive component begins to occur wherein contamination is B and density is found on the real time property chart;
determine [the interactive component]g and [the non-interactive component]r
according to [the interactive component]= [the interactive component]r * (1-Ctime1/B) and [the non-interactive component]|=[the non-interactive component]r * (1-Ctime1/100), respectively; and
determine whether [the interactive component]r and [the non-interactive component] are equal to or greater than a 95% confidence level, comparing to [the interactive component] and [the non- interactive component], respectively.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862